Fred R. Voight applied to the Tax Assessor of Volusia County for homestead exemption under Section 7 of Article 10, Florida Constitution, which reads:
"Every person who has the legal title or beneficial title in equity to real property in this State and who resides thereon and in good faith makes the same his or her permanent home, or the permanent home of another or others legally or naturally dependent upon said person, shall be entitled to an exemption from all taxation, except for assessments for special benefits, up to the assessed valuation of Five Thousand Dollars on the said home and contiguous real property as defined in Article 10, Section 1, of the Constitution, for the year 1939 and thereafter. Said title may be held by the entries, jointly or in common with others, and said exemption may be apportioned among such of the owners, as shall reside thereon, as their respective interests shall appear, but no such exemption of more than Five Thousand Dollars shall be allowed to any one person or any one dwelling house, nor shall the amount of the exemption allowed any person exceed the proportionate assessed valuation based on the interest owned by such person. The Legislature may prescribe appropriate *Page 367 
and reasonable laws regulating the manner of establishing the right to said exemption."
The Tax Assessor refused the application because appellant was not a citizen of the United States. On review before the County Commissioners the ruling was affirmed whereupon Voight filed suit for a declaration decree naming the Tax Assessor, Tax Collector and Comptroller as defendants.
Decree was entered on the bill for Voight and defendants appealed.
To demonstrate the correctness of the decree we call attention to the elimination of certain language in the above quoted amendment from that which existed in the former Section 7 of Article 10, namely: ". . . to every head of a family who is a citizen of and resides in the State of Florida . . ."
Steuart v. State, ex rel. Dolcimascolo, 119 Fla. 117,161 So. 378, was decided under the superseded section and is of no help here other than to obviously signify a purpose in the change noted in the later amendment.
See Croker v. Croker, 51 F.2d 11 and Biennial Report of the Attorney General, 1939-1940, page 438.
The decree is correct and is affirmed.
CHAPMAN, C. J., concurs specially.
TERRELL and BUFORD, JJ., concur.